Conviction for robbery, punishment seven and one-half years in the penitentiary.
Appellant was indicted in Upton County, but the venue was changed to Crockett County of the court's own motion. The trial term of the court below convened October 25, 1926, and adjourned October 27, 1926. The order overruling appellant's motion for new trial grants him ninety days from the adjournment of court in which to prepare and file bills of exception. *Page 317 
Said order does not mention or refer to statement of facts, but by the terms of Art. 760, 1925 Cow. C. P., appellant is allowed ninety days from the overruling of the motion for new trial in which to file statement of facts. The ninety-day period from the adjournment of the trial court expired on January 25, 1927. There appears in the record an order made by the court below extending the time for filing said bills of exception and statement of facts. The date of this extending order is March 7, 1927. Such order made after the expiration of the time originally granted either by statute or by order, is ultra vires. Morales v. State, 98 Tex.Crim. Rep.. In no event has the trial court the power to extend the time for filing bills of exception and statement of facts beyond ninety days after the date of the notice of appeal. This is according to the provisions of said Art. 760, supra. The only bill of exceptions appearing in this record was filed on July 21, 1927, more than six months after the expiration of the date when same could have been legally filed. The statement of facts appears to have been filed the same day as said bill of exceptions. We can not consider either. The indictment appears to properly charge the offense, and the charge of the court submits the law correctly.
Finding no error in the record, the judgment is affirmed.
Affirmed.